Case: 09-31195 Document: 00511440027 Page: 1 Date Filed: 04/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2011
                                     No. 09-31195
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

AARON BRUCE WILLIAMS,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 1:93-CR-10012-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Aaron Bruce Williams, federal prisoner # 08392-035, appeals the denial
of his 28 U.S.C. § 2241 petition wherein he sought to challenge his conviction of
one count of conspiracy to distribute and possess 500 grams or more of cocaine
and four counts of distributing cocaine and the resulting 325-month sentence.
He argues that the district court should have considered the merits of his
petition pursuant to the Supreme Court’s decision in Dretke v. Haley, 541 U.S.
386, 394 (2004).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-31195 Document: 00511440027 Page: 2 Date Filed: 04/08/2011

                                  No. 09-31195

      To challenge the validity of his conviction and sentence through a Section
2241 petition, Williams must affirmatively show that the remedy under 28
U.S.C. § 2255 would be “inadequate or ineffective to test the legality of his
detention.” 28 U.S.C. § 2255(e); Reyes-Requena v. United States, 243 F.3d 893,
901 (5th Cir. 2001).   This requires him to make a showing of both actual
innocence and retroactivity. Reyes-Requena, 243 F.3d at 904. Specifically, he
must establish that his claim (1) “is based on a retroactively applicable Supreme
Court decision which establishes that [he] may have been convicted of a
nonexistent offense” and (2) “was foreclosed by circuit law at the time when the
claim should have been raised in [his] trial, appeal, or first § 2255 motion.” Id.
      Williams has not done so. Haley does not establish that his convictions
were for nonexistent offenses, nor does it provide a new avenue for
postconviction relief or a means of bypassing the statutory scheme of
postconviction relief. See Haley, 541 U.S. at 392-95.
      The district court’s judgment is AFFIRMED. See 28 U.S.C. §§ 2255(h) &
2244(b)(3)(C); Reyes-Requena, 243 F.3d at 897-98. Williams is CAUTIONED
that future attempts to circumvent the successive-motion requirements of
Section 2255 will invite the imposition of sanctions.




                                        2